DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11132977.
Application # 17326968
US 11132977
Claim 1:
An eyewear device comprising:an image display to present an image that includes a graphical user interface to a wearer of the eyewear device;





an input surface;





an image display driver coupled to the image display that controls the image display to present the image including the graphical user interface to the wearer of the eyewear device and that adjusts a brightness level setting of the presented image 















on the image display based on the tracked finger 
distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.

An eyewear device comprising:an image display to present an image that includes a graphical user interface to a wearer of the eyewear device;an image display driver coupled to the image display to control the presented image and adjust a brightness level setting of the presented image;a frame;a temple extending from a lateral side of the frame;a user input device including an input surface on the frame, the temple, the lateral side, or a combination thereof, the user input device to 

an image display driver coupled to the image display to control the presented image and 


adjust a brightness level setting of the presented image;
a processor coupled to the image display driver, the user input device, the proximity sensor, and the memory; andproximity fade-in programming in the memory, wherein execution of the proximity fade-in programming by the processor configures the eyewear device to perform functions, including functions to:control, via the image display driver, the image display to present the image to the wearer;track, via the proximity sensor, the finger 
adjust, via the image display driver, the brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface.


Claim 1 of the current application is taught by claim 1 of US Patent 11132977, but claim 1 of US Patent 11132977 recites “adjust, via the image display driver, the brightness level setting of the presented image on the image display based on the tracked finger distance being within respective distance ranges from the input surface to fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger moves away from the input surface” instead of “controls the image display to present the image including the graphical user interface to the wearer of the eyewear device”.
However, it would have been obvious to one of ordinary skill in the art to recognize that the image display driver controls the image display to present the image including the graphical user interface to the wearer of the eyewear device by fade-in the image including the graphical user interface as the tracked finger approaches the input surface and to fade-out the image as the tracked finger 
Claim 2 of the current application is taught by claims 1 and 2 of US Patent 11132977.
Claim 3 of the current application is taught by claim 3 of US Patent 11132977.
Claim 4 of the current application is taught by claim 4 of US Patent 11132977.
Claim 5 of the current application is taught by claim 2 of US Patent 11132977.
Claim 6 of the current application is taught by claim 5 of US Patent 11132977.
Claim 7 of the current application is taught by claim 6 of US Patent 11132977.
Claim 8 of the current application is taught by claim 7 of US Patent 11132977.
Claim 9 of the current application is taught by claim 8 of US Patent 11132977.
Claim 10 of the current application is taught by claims 1 and 9 of US Patent 11132977.
Claim 11 of the current application is taught by claim 9 of US Patent 11132977.
Claim 12 of the current application is taught by claim 10 of US Patent 11132977.
Claim 13 of the current application is taught by claim 11 of US Patent 11132977.
Claim 14 of the current application is taught by claim 12 of US Patent 11132977.
Claim 15 of the current application is taught by claim 13 of US Patent 11132977.
Claim 16 of the current application is taught by claim 14 of US Patent 11132977.
Claim 17 of the current application is taught by claim 15 of US Patent 11132977.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0338924 A1). 	As to claim 18, Watanabe et al. teaches a non-transitory computer-readable medium comprising instructions ([0085]; [0088]: memory;[0102]: nontransitory computer-readable storage medium) that when executed by one or more processors causes the one or more processors to perform operations ([0085-0086]: HMD 400 includes a display control unit 430, CPU 450;[0102]) comprising: 	controlling, via an image display driver of an eyewear device, an image display to present an image to a wearer of the eyewear device ([0085-0086]: HMD 400 includes a display control unit 430, display control unit 430 controls display of the display unit 404); 	tracking, via a proximity sensor of the eyewear device, a finger distance of a finger of the wearer to an input surface of the eyewear device ([0081]: the distance measuring unit 403 measures a distance between the HMD 400 and a tip of the finger of the user, generally well-known method such as a method using reflection of an ultrasonic wave or a sound wave, or a method using change of an electrostatic capacity can be used). One particular embodiment does not explicitly express adjusting, via the image display driver, a brightness level setting of the presented image on the image display based on the tracked finger distance.  	However, in different embodiments, Watanabe et al. teaches adjusting, via the image display driver, a brightness level setting of the presented image on the image display based on the tracked .
 	It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to  combine the different embodiments of Watanabe et al. such that the image display driver adjusts a brightness level setting of the presented image on the image display based on the tracked finger distance in order to appropriately identify a gesture performed by a user with an intension of an input operation.
 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0338924 A1) in view of Satou (US 2015/0109218 A1).
 	As to claim 19, Watanabe et al. teaches the medium of claim 18, further comprising instructions that when executed by the one or more processors causes the one or more processors to perform operations ([0085-0086];[0088]: HMD 400 includes a display control unit 430, CPU 450;[0102]) comprising: 	adjusting, via the image display driver, the brightness level setting of the presented image based on the tracked finger distance ([0059];[0076]: the image can be displayed to change from a silhouette to a bright image, by an increase in brightness, and change of one or more of the blurring, transmittance, brightness, and color saturation according to distance d to the finger;[0077]: distance measuring device 
 	However, Satou teaches comparing the tracked finger distance to the input surface against a set of finger distance ranges ([0085]: the distance between the finger and the touch panel unit  is greater than the predetermined distance, the brightness of the display unit changes to the second brightness darker than the first brightness. The distance between the finger and the touch panel unit is equal to or smaller than the predetermined distance, the brightness of the display unit changes to the third brightness brighter than the second brightness); based on the comparison, retrieving a first brightness level associated with a first finger distance range that the tracked finger distance falls within ([0085]: The distance between the finger and the touch panel unit is equal to or smaller than the predetermined distance, the brightness of the display unit changes to the third brightness brighter than the second brightness); and setting the brightness level setting to a first brightness level associated with the first finger distance range. ([0085]: The distance between the finger and the touch panel unit is equal to or smaller than the predetermined distance, the brightness of the display unit changes to the third brightness brighter than the second brightness).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe et al. by comparing the tracked finger distance to the input surface against a set of finger distance ranges, retrieving a first brightness level associated with a first finger distance range that the tracked finger distance falls within, and setting the brightness .

	Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0338924 A1) in view of Chung et al.(US 2009/0256814 A1).
 	As to claim 20, Watanabe et al. teaches the medium of claim 18, but does not explicitly disclose further comprising a brightness table that includes: (i) a set of finger distance ranges to the input surface, and (ii) a set of brightness levels of the presented image, such that each respective finger distance range is associated with a respective brightness level.
 	However, Chung et al. teaches further comprising a brightness table ([0066]: memory may store table, memory store a table for different levels of brightness according to a distance between the pointing means;[0108]: proximity touch may be performed via a pointing means, such as a user's finger;[0122-0123]) that includes: (i) a set of finger distance ranges to the input surface ([0066];[0108];[0122-0123]: proximity distances of finger), and (ii) a set of brightness levels of the presented image, such that each respective finger distance range is associated with a respective brightness level ([0066]: memory may store table, memory store a table for different levels of brightness according to a distance;[0108];[0122-0123]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe et al. with a brightness table as taught by Chung et al. in order to control brightness of a sensed area according to approach of a finger.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624